J-S49032-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    T.A.R.                                     :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    M.B.                                       :   No. 625 WDA 2020

                    Appeal from the Order Dated May 22, 2020
    in the Court of Common Pleas of Crawford County Civil Division at No(s):
                               F.D. 2017-173 MDS


BEFORE:      OLSON, J., DUBOW, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                      FILED DECEMBER 28, 2020

        Appellant, T.A.R. (“Father”), appeals pro se from the order dated and

entered May 22, 2020, in the Crawford County Court of Common Pleas,

awarding him and M.B. (“Mother”) shared legal custody and Mother primary

physical custody of their male child, G.B., born in March 2017 (“Child”). After

a careful review, we affirm.

        The relevant facts and procedural history are as follows: Subsequent to

a de novo hearing on May 11, 2020, at which both Mother and Father were

present and represented by counsel, by order dated and entered May 22,

2020, the court awarded Mother and Father shared legal custody of Child. The

court further granted Mother primary physical custody subject to Father’s


____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S49032-20


physical custody every Sunday from 1:00 p.m. to 5:00 p.m. Among other

things, the court ordered that Father obtain a drug and alcohol assessment as

well as a mental health assessment.

       Immediately thereafter, on May 22, 2020, Father filed a notice of appeal

pro se.    Father failed to include a contemporaneous concise statement of

errors complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b),

although he did include reference to general issues raised on appeal within his

notice of appeal. Pursuant to order dated July 1, 2020, and entered July 2,

2020, the trial court ordered Father to file a concise statement within twenty-

one days. Father complied and filed a Statement of Issues on Appeal on July

17, 2020.1 On July 20, 2020 the trial court filed an Opinion in response to

Father’s Statement of Issues on Appeal.

       Initially, prior to addressing the merits of any appellate issues presented

by Father, we must determine whether the issues have been properly

preserved for our review. See Commonwealth v. Wholaver, 588 Pa. 218,




____________________________________________


1 Although Father violated Pa.R.A.P. 1925(a)(2)(i) by failing to file a concise
statement of errors complained of on appeal concurrently with his notice of
appeal, Father complied with the trial court’s subsequent order, and there is
no assertion of any prejudice. Accordingly, we accept his statement. See In
re K.T.E.L., 983 A.2d 745, 747 (Pa.Super. 2009) (holding that failure to file
a Rule 1925(b) statement concurrently with a children’s fast track appeal is
considered a defective notice of appeal, to be disposed of on a case by case
basis, but did not result in dismissal or quashal where there was no prejudice
to the other parties as a result of the late filing).


                                           -2-
J-S49032-20


903 A.2d 1178 (2006).       We note Mother contends Father has waived all

appellate issues due to the deficiencies in his appellate brief.

      Pennsylvania Rule of Appellate Procedure 2111 relevantly provides the

following:

      Rule 2111. Brief of the Appellant
       (a) General rule.--The brief of the appellant, except as
      otherwise prescribed by these rules, shall consist of the following
      matters, separately and distinctly entitled and in the following
      order:
             (1)   Statement of jurisdiction.
             (2)   Order or other determination in question.
             (3)   Statement of both the scope of review and the
                   standard of review.
             (4)   Statement of the questions involved.
             (5)   Statement of the case.
             (6)   Summary of argument.
             (7)   Statement of the reasons to allow an appeal to
                   challenge the discretionary aspects of a sentence, if
                   applicable.
             (8)   Argument for appellant.
             (9)   A short conclusion stating the precise relief sought.
             (10) The opinions and pleadings specified in Subdivisions
                  (b) and (c) of this rule.
             (11) In the Superior Court, a copy of the statement of
                  errors complained of on appeal, filed with the trial
                  court pursuant to Rule 1925(b), or an averment that
                  no order requiring a statement of errors complained
                  of on appeal pursuant to Pa.R.A.P. 1925(b) was
                  entered.

Pa.R.A.P. 2111 (bold in original).

      In the case sub judice, we conclude Father’s appellate brief is wholly

deficient and prevents meaningful appellate review.       Significantly, Father’s

                                      -3-
J-S49032-20


brief does not contain any of the requirements set forth in Pa.R.A.P. 2111.

Instead, Father’s brief consists of a four-page, stream-of-consciousness

“argument” comprised of bald assertions devoid of any organizational

headings. Father’s brief also does not contain any pertinent citation of

authorities, discussion thereof, or any references to the record. See Pa.R.A.P.

2119.

        This Court has held that “where an appellate brief fails to provide any

discussion of a claim with citation to relevant authority or fails to develop the

issue in any other meaningful fashion capable of review that claim is waived.”

In re W.H., 25 A.3d 330, 339 n.3 (Pa.Super. 2011) (quotation marks and

quotation omitted). In the case sub judice, Father’s appellate brief is wholly

deficient and prevents meaningful appellate review; accordingly, we find all of

his issues to be waived.

        We recognize that Father is proceeding pro se in this matter.

               While this Court is willing to liberally construe materials filed
        by a pro se litigant, we note that [an] appellant is not entitled to
        any particular advantage because [he] lacks legal training. As our
        [S]upreme [C]ourt has explained, any layperson choosing to
        represent [himself] in a legal proceeding must, to some
        reasonable extent, assume the risk that [his] lack of expertise and
        legal training will prove [his] undoing.

Smathers v. Smathers, 670 A.2d 1159, 1160 (Pa.Super. 1996) (quotation

marks and quotation omitted).




                                         -4-
J-S49032-20


         Accordingly, for the foregoing reasons, we conclude Father has waived

all issues on appeal. We, therefore, affirm the order of the trial court on this

basis.

         Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/28/2020




                                      -5-